Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 21, 2020

                                       No. 04-20-00276-CV

                                        Beverly STRAUB,
                                            Appellant

                                                 v.

                                   PRESCA HOLDING LLC,
                                         Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CI-07873
                          Honorable Rosie Alvarado, Judge Presiding


                                          ORDER

        Appellee Pesca Holding LLC filed its brief on October 12, 2020. The printed brief
consists of one hundred eleven pages and does not contain a Summary of the Argument section.
Contra TEX. R. APP. P. 38.1(h). The included portions of the brief contain more than 15,000
words, contra id. R. 9.4(i)(2)(B), and the brief’s typefaces and spacing are smaller than required
in portions of the brief, contra id. R. 9.4(d),(e). The brief fails to conform with the Rules.
       This court may strike a brief that fails to conform with the Texas Rules of Appellate
Procedure. Id. R. 9.4(k). Therefore, we STRIKE Appellee’s brief and ORDER Appellee Pesca
Holding LLC to file an amended brief within FIFTEEN DAYS of the date of this order. The
amended brief must correct all the violations listed above and fully comply with the
applicable rules. See, e.g., id. R. 9.4, 38.1.
        If the amended brief does not comply with this order, we may STRIKE Appellee’s brief
and set this cause for submission without an appellee’s brief. See Jackson v. Tex. Bd. of Pardons
& Paroles, No. 01-03-00862-CV, 2008 WL 921035, at *1 n.2 (Tex. App.—Houston [1st Dist.]
Apr. 3, 2008, no pet.) (mem. op.) (“‘In a civil case, the court will accept as true the facts stated
[in the appellant’s brief] unless another party contradicts them.’” (alteration in original) (quoting
Tex. R. App. P. 38.1(g))).
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court